Citation Nr: 0509028	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
testicle hydrocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1963 to 
September 1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2002 rating action of the RO in Huntington, West 
Virginia that denied service connection for residuals of a 
right testicle hydrocelectomy.  In May 2003, the claims file 
was transferred to the Pittsburgh, Pennsylvania RO, 
reflecting the veteran's change of residence to that state.  
A Notice of Disagreement was received in May 2003, and a 
Statement of the Case was issued subsequently that month.  A 
Substantive Appeal was received in July 2003. 

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, in his July 2003 Substantive Appeal, 
the veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO (Travel Board hearing).  By letter of October 
2004, the RO notified the veteran of a Travel Board hearing 
that had been scheduled for him for a date in early December.  
The veteran failed to appear for the hearing.  However, in 
January 2005, the Board received a letter from the veteran 
explaining that he failed to appear for the scheduled Travel 
Board hearing and had been unable to timely request 
postponement due to illness for which he had been 
hospitalized in late November 2004; he requested another 
Travel Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). 

If an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  No further request for a hearing 
will be granted in the same appeal unless such failure to 
appear was with good cause, and the cause for the failure to 
appear arose under such circumstances that a timely request 
for postponement could not have been submitted prior to the 
scheduled hearing date.  A motion for a new hearing date 
following a failure to appear must be in writing, and must 
set forth the reasons for the failure to appear at the 
originally-scheduled hearing and why a timely request for 
postponement could not have been submitted.  If good cause is 
shown, the hearing will be re-scheduled for the next 
available hearing date after the appellant gives notice that 
the contingency that gave rise to the failure to appear has 
been removed.  38 C.F.R. § 20.702(d) (2004).     

The Board finds that the veteran's hospitalization for 
illness constitutes good cause for his failure to appear for 
the originally-scheduled Travel Board hearing and for failing 
to timely request postponement; hence, his request for a re-
scheduled hearing should be honored.  Since the RO schedules 
Travel Board hearings, a remand of this matter to the RO is 
warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should re-schedule, at the 
earliest available opportunity, a Travel 
Board hearing for the veteran and any 
witnesses.  The RO should notify him and 
his representative of the date and time 
of the hearing pursuant to 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedure.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2004).


